The discretionary appeal to this court was allowed only as to “Proposition of Law One,” which states:
“Failure to advise a defendant of his right to an independent chemical test violates both the defendant’s statutory and constitutional rights and must result in a suppression of the test results.”
The judgment of the court of appeals is affirmed on the authority of Hilliard v. Elfrink (1996), 77 Ohio St.3d 155, 672 N.E.2d 166, decided today.
Moyer, C.J., Douglas Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.